Citation Nr: 1130105	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the right hip, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right thigh scar, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for a left thigh scar, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a left leg scar, currently rated 10 percent disabling.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946.  He received the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for osteoarthritis of the right hip and entitlement to increased ratings in excess of 10 percent for bilateral thigh and left leg scars.

In November 2009, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound.  The Veteran did not appeal this decision.

In July 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 23, 2006 to August 12, 2010, osteoarthritis of the Veteran's right hip was manifested by limitation of flexion of the thigh to 90 degrees with no ankylosis, flail joint, or femur impairment.  

2.  Since August 13, 2010, osteoarthritis of the Veteran's right hip has been manifested by limitation of flexion of the thigh to between 45 and 60 degrees with pain throughout the entire range of hip motion, but with no ankylosis, flail joint, or femur impairment.

3.  The Veteran's right thigh scar is been superficial and does not cause any limitation of motion.

4.  The Veteran's left thigh scar is deep but affects an area less than 12 square inches or 77 square centimeters.

5.  The Veteran's left leg scar is been superficial and does not cause any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent, prior to August 13, 2010, for osteoarthritis of the right hip were not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250-5255 (2010).

2.  The criteria for an increased 40 percent rating, since August 13, 2010, for osteoarthritis of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5250-5255.

3.  The criteria for an increased rating in excess of 10 percent for a right thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805 (2007, 2010).

4.  The criteria for an increased rating in excess of 10 percent for a left thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805.

5.  The criteria for an increased rating in excess of 10 percent for a left leg scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7800-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2007, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for osteoarthritis of the right hip and bilateral thigh and left leg scars.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2007 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the March 2007 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

The March 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claims.  He was notified in the March 2007 letter that medical or lay evidence could be submitted to substantiate his increased rating claims and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disabilities had worsened.  

The March 2007 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service private medical records.  The Veteran has not reported any relevant post-service VA medical treatment.  In addition, he was afforded VA examinations for osteoarthritis of the right hip and bilateral thigh and left leg scars.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Osteoarthritis of the Right Hip

The Veteran's osteoarthritis of the right hip is currently rated under 38 C.F.R. § 4.71a, DCs 5010-5252.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 5010-5252 reflects that the Veteran's right hip disability is rated as traumatic arthritis of the right hip under DC 5010 and that the rating assigned is based on limitation of flexion of the thigh under DC 5252.

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003.

Under DC 5252, the following ratings apply:  a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees; a 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees; and a 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997);38 C.F.R. § 4.59.

A June 2006 VA examination report reveals that the Veteran reported that he experienced progressively worsening right hip pain which was aggravated by walking (he was only able to walk half a block due to pain) and treated with medication.  He did not use any assistive devices and there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, functional limitations on standing, or functional limitations on walking.

Examination revealed that the Veteran had poor propulsion, but there was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  X-rays of the right hip revealed degenerative changes and multiple vascular calcifications in the right side of the bony pelvic cavity suggestive of calcific bursitis or an osteochondral loose body in the posterior portion of the right hip, but there was no fracture or subluxation.  The right hip disability had mild effects on some activities of daily living and caused limited ambulation.  

Ranges of motion of the right hip were recorded as flexion to 90 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees.  There was no pain associated with any ranges of motion and there was no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  A diagnosis of degenerative joint disease of the right hip was provided.

An October 2006 VA examination report reveals that ranges of right hip motion were identical to those recorded during the June 2006 VA examination.  Also, there was no pain associated with any ranges of motion and there was no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.  
An April 2007 VA examination report indicates that the Veteran reported that the right hip pain was worsening, was throbbing in nature, occurred constantly on a daily basis, and was 6/10 in intensity.  The right hip symptoms were worse when walking and were alleviated with heat, and he did not take any medications.  He also reported that there was weakness, stiffness, and fatigability associated with the right hip, but he denied any swelling, heat, redness, flare ups, dislocations, or constitutional symptoms.  He was independent with walking and activities of daily living, was retired, and occasionally used a walker, although he was not using a walker at the time of the examination.  He was able to stand for 10 minutes and walk half a block.

Examination revealed that the Veteran's posture was forward flexed and that his gait was antalgic.  Ranges of motion of the right hip were tested three times and recorded as flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  There was pain at the end of all ranges of motion and the examiner noted that there would be some decrease in range of motion on repetitive use due to pain.  However, it was not possible to quantify the exact additional limitation in degrees and it was less due to fatigue.  There was no change in ranges of motion with repetitive use due to pain, fatigue, weakness, or lack of endurance.  The Veteran was diagnosed as having degenerative joint disease of the right hip.

A June 2007 X-ray report from Shore Memorial Hospital reveals that there was a nonspecific 1 centimeter sclerotic density in the proximal femur and degenerative changes in the right hip.

A VA examination report dated August 13, 2010 indicates that the Veteran used a rolling walker to assist with ambulation.  He reported constant right hip pain which was temporarily alleviated with medication.  He retired as a mailman in February 1984 due to his hip.  He was able to walk approximately 500 feet with a walker, at which time he had to sit down and rest for approximately 10 minutes.  He avoided steps and experienced flare ups of pain when he used steps and during cold weather.  As a result, he stayed indoors as much as possible during cold weather and used medication to temporarily alleviate flare ups.  
Examination revealed tenderness to palpation over the right greater trochanter.  Ranges of right hip motion were measured with a goniometer to the point of increased pain, as the Veteran started the examination with pain.  Ranges of motion were recorded as flexion to 60 degrees, extension to 10 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  After three repetitive motions, ranges of motion were recorded as flexion to 45 degrees, extension to 10 degrees, abduction and adduction both to 20 degrees, internal rotation to 5 degrees, and external rotation to 20 degrees.  Thus, ranges of motion were decreased after repetitive use due to pain, but not due to fatigue, weakness, or lack of endurance.  A diagnosis of right hip degenerative joint disease with limitation of motion was provided.

The evidence reflects that there is a right hip disability manifested by pain and limitation of motion.  Prior to August 13, 2010, the symptoms of the Veteran's right hip disability more closely approximated the criteria for a 20 percent rating under DC 5252 based on limitation of flexion of the thigh.  Ranges of hip motion were recorded as flexion to 90 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees during the June and October 2006 VA examinations.  There was no pain associated with any ranges of motion during these examinations and there was no additional limitation of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use or during flare ups.

During the April 2007 VA examination, ranges of hip motion were recorded as flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  There was pain at the end of all ranges of motion and the examiner opined that there would be some decreases in range of motion on repetitive use due to pain, but that it was not possible to quantify the exact additional limitation in degrees.  

The Veteran voiced subjective complaints of weakness and fatigue during the April 2007 VA examination.  He is competent to report such symptoms of his right hip disability, but his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The April 2007 VA examination report reveals that there were no changes in ranges of hip motion with repetitive use due to pain, fatigue, weakness, or lack of endurance.  Thus, in light of the objective evidence of a lack of hip weakness and fatigue, the Board concludes that the Veteran's subjective reports to the contrary are not credible.

Although there was no evidence of limitation of thigh flexion to 30 degrees during this period, a 20 percent rating was apparently assigned under DCs 5010-5252 on the basis of limitation of thigh flexion with X-ray evidence of arthritis.  Even considering the Veteran's reports of right hip pain and other factors, the evidence does not reflect that the Veteran's pain was so disabling to actually or effectively result in limitation of thigh flexion to 20 degrees at any time prior to August 13, 2010.  A rating in excess of 20 percent for the Veteran's osteoarthritis of the right hip is not warranted at any time during the period prior to August 13, 2010.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5252.  

The physician who conducted the August 2010 VA examination reported that ranges of right hip motion were measured "to the point of increased pain, as the Veteran start[ed] the examination with pain."  Thus, the examiner essentially stated that there was pain associated with the Veteran's right hip throughout the entire ranges of motion, which were recorded as flexion to 60 degrees, extension to 10 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  After three repetitive motions, ranges of motion were recorded as flexion to 45 degrees, extension to 10 degrees, abduction and adduction both to 20 degrees, internal rotation to 5 degrees, and external rotation to 20 degrees.  Flare-ups were reported.  

Given the evidence of pain throughout the entire ranges of motion, an increased 40 percent rating is warranted under DC 5252 since August 13, 2010 on the basis of functional impairment that equates to limitation of flexion of the thigh to 10 degrees.  This is the maximum allowable rating for limitation of hip motion without evidence of ankylosis, flail joint, or impairment of the femur.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253.

In addition, the Veteran is not entitled to a rating under DCs 5250, 5254, or 5255 as there is no evidence of ankylosis, flail joint, or impairment of the femur.  The absence of ankylosis was specifically noted during the June 2006 VA examination.  Although there is evidence of right hip pain and arthritis, this is already compensated under the current ratings.  Accordingly the evidence is against the grant of an increased schedular rating during this period and reasonable doubt does not arise

Bilateral Thigh and Left Leg Scars

The Veteran's bilateral thigh and left leg scars are currently rated under 38 C.F.R. § 4.118, DC 7804 as unstable or painful scars.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his increased rating claim was received on March 23, 2007, the amendments are not applicable in this instance and will not be applied here. 

Under the old version of DC 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  This is the maximum rating provided under the old version of DC 7804.

Higher ratings are provided under the old criteria for rating scars if there is disfigurement of the head, face, or neck (DC 7800) or if there are scars other than on the head, face, or neck, that are deep or cause limited motion (DC 7801).

Under DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion warrant the following ratings:  a 10 percent rating if the affected area or areas exceed 6 square inches (39 square centimeters.); a 20 percent rating if the affected area or areas exceed 12 square inches (77 square centimeters); a 30 percent rating if the affected area or areas exceed 72 square inches (465 square centimeters); and a 40 percent rating if the affected area or areas exceed 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2007).

A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007).

The June 2006 VA examination report indicates that the Veteran reported that his lower extremity scars were due to a gunshot wound sustained in service in 1944.  He experienced pain, but there was no skin breakdown.  Examination revealed a scar over the lateral aspect of the upper right thigh with a maximum width of 1/2 inch and a maximum length of 2 inches.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scar, and the scar did not result in any limitation of motion or loss of function.  A diagnosis of gunshot wound scars to the right thigh, right hip, left thigh, and left leg was provided.

The October 2006 VA examination report indicates that examination of the upper right thigh scar revealed the same findings as those reported in the June 2006 VA examination report.  As for the left lower extremity, examination revealed scars over the lateral aspect of the upper left thigh and left leg with maximum widths of 1/2 inch and maximum lengths of 2 inches and 1/2 inch, respectively.  There was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scars, and the scars did not result in any limitation of motion or loss of function.  The Veteran was diagnosed as having right thigh, right hip, left thigh, and left leg scars.

The April 2007 VA examination report reveals that there was a right posterior thigh scar which measured 8 centimeters in length by 1/2 centimeter at the widest part.  As for the left lower extremity, there was a left posterior thigh scar that was barely visible and appeared T-shaped.  The transverse component measured 3 centimeters in length and the vertical component measured 4 centimeters in length.  There was also a left posterior calf scar which measured 3 centimeters in length.  There was no pain with palpation, adherence, or keloid associated with any of the scars.  The scars were not unstable and there was no limitation of function due to the scars, but they were slightly hyperpigmented when compared to the color of the skin.  The Veteran was diagnosed as having healed scars.

The August 2010 VA examination report reveals that there was a T-shaped left posterior thigh scar.  The horizontal component was 1 1/4 inches in length by 1/4 inch in width and the vertical component was 2 inches in length and 3/8 inch in width.  The scar was tender to palpation and there was evidence of underlying soft tissue damage in that there was very firm sclerotic fibrous soft tissue underneath the skin indicating that the scar was deep.  However, there was no evidence of any skin breakdown, inflammation, edema, or keloid formation, and there was no limitation of motion or any other limitation of function caused by the scar.

There was also a left leg scar over the posterior calf which was oblique and mainly vertical in orientation.  The scar was superficial, 2 inches in length, 1/8 inch in width, and slightly tender to palpation, but there was no skin breakdown, inflammation, edema, or keloid formation, and there was no limitation of motion or function caused by the scar.

Examination further revealed a superficial scar on the right upper lateral thigh which was 3 inches in length and 1/4 inch in width.  The scar was slightly tender to palpation, but there was no skin breakdown, underlying soft tissue damage, inflammation, edema, or keloid formation, and there was no limitation of motion or function.  Diagnoses of a deep tender scar on the left posterior thigh and minimally tender left posterior calf and right thigh scars were provided.

The evidence reflects that there are scars of the thighs and left leg that are occasionally tender to palpation.  The right thigh and left leg scars are superficial, are not associated with any underlying soft tissue damage, and do not cause any limitation of motion.  The left thigh scar was found to be associated with underlying soft tissue damage during the August 2010 VA examination.  However, the evidence does not reflect that the area or areas affected by the left thigh scar exceeds 12 square inches or 77 square centimeters, the requirement for the next higher percent rating under DC 7801 for a scar other than on the head, face, or neck that is deep.  

In sum, as none of the scars involve the head, face, or neck, the right thigh and left leg scars are superficial and do not cause any limitation of motion, and the left thigh scar does not involve an area of sufficient size so as to warrant a higher rating under DC 7801, the symptoms associated with the Veteran's scars more closely approximate the criteria for a 10 percent rating under DC 7804 and increased ratings in excess of 10 percent are not warranted at any time during the appeal period for the scars of the thighs and left leg.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that he retired from his job as a mailman due to his right hip disability.  This evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disabilities are right hip pain, stiffness, and limitation of motion, impaired posture and gait, and occasionally tender bilateral thigh and left leg scars which are superficial to deep.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).












							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for osteoarthritis of the right hip, prior to August 13, 2010, is denied.

Entitlement to an increased 40 percent rating for osteoarthritis of the right hip, since August 13, 2010, is granted.

Entitlement to an increased rating for a right thigh scar is denied.

Entitlement to an increased rating for a left thigh scar is denied.

Entitlement to an increased rating for a left leg scar is denied.


REMAND

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a)

During the August 2010 VA examination, the Veteran reported that he had been retired from his job as a mailman since February 1984, and that he had retired due to his right hip disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not include an opinion as to whether the Veteran's service-connected disabilities, alone, are sufficient to prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

As the Veteran's service-connected right hip disability and scars resulted from a single accident in service, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) are met as of August 13, 2010.  See 38 C.F.R. § 4.25 (2010).  However, prior to this date, he did not meet the percentage requirements.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether the Veteran's service-connected disabilities (osteoarthritis of the right hip and bilateral thigh and left leg scars) would, in combination, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If, after completion of instruction 1 above, there is evidence that the service-connected disabilities preclude gainful employment, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the period prior to August 13, 2010.

3.  The AOJ should review the examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


